Title: To Thomas Jefferson from Robert Patterson, 26 January 1809
From: Patterson, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philaa. 26th. Jany 1809.
                  
                  With most respectful compliments, I would request your acceptance of the inclosed pamphlet—a Discourse lately delivered by the Pastor of the church to which I belong.
                  It contains many sentiments and observations relative to the present circumstances of the nation, which, I presume; will meet with your approbation.
                  With sentiments of the greatest respect & esteem I have the honour to be your obedient faithful Servant—
                  
                     R. Patterson 
                     
                  
               